DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments and Remarks filed on 10/12/21 and an IDS filed on 11/08/21. Claims 4, 24 and 145 have been amended, no claims have been added or canceled. Claims 4, 6, 11, 13, 15, 20, 24, 26, 28-29, 31, 34-35, 37, 39, 41-42, 45 and 144-145 are pending. Claims 24 and 28-29 are withdrawn from examination. Accordingly, claims 4, 6, 11, 13, 15, 20, 26, 31, 34-35, 37, 39, 41-42, 45 and 144-145 remain under examination on the merit. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4, 6, 11, 13, 15, 20, 26, 31, 34-35, 37, 39, 41-42, 45 and 144-145 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 6, 11, 13, 15, 20, 26, 31, 34-35, 37, 39, 41-42, 45 and 144-145 are rejected as being indefinite because the claims incorporate two contradictory terms. Claim 4 has been amended to state a drug component consisting of at least one mometasone compound and at least one formoterol compound and wherein the drug component is the sole drug component in the composition. The said recitations are indefinite because “at least” expresses a scope of this and more, while consisting of and sole drug are interpreted as this and no more. Thus it is not clear what the scope of the claimed formulation is. For examination purposes the claim is interpreted as consisting of a mometasone compound and a formoterol compound as the sole drug component. However corrections are required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4, 6, 11, 13, 15, 20, 26, 31, 34-35, 37, 39, 42, 45 and 144-145 are rejected under 35 U.S.C. 103 as being unpatentable over Dulera® Drug label in combination with Corr et al (WO 2012156711) as evidenced by DAIKIN HFC-152a product information or UNFCCC (Global Warming Potentials).  

Dulera® Drug label discloses mometasone furoate and formoterol fumarate dihydrate inhalation aerosol for oral inhalation use. Inhalation aerosol containing a combination of mometasone furoate (100 or 200 mcg) and formoterol fumarate dihydrate (5 mcg) per actuation (See Pages 1-2).
DULERA should be primed before using for the first time by releasing 4 test sprays into the air, away from the face, shaking well before each spray (See Page 6).
Each DULERA 100 mcg/5 mcg and 200 mcg/5 mcg is a hydrofluoroalkane (HFA-227) propelled pressurized metered dose inhaler containing sufficient amount of drug for 60 or 120 inhalations. After priming, each actuation of the inhaler delivers 115 or 225 suspension from the valve and delivers 100 or 200 mcg of mometasone furoate and 5 mcg of formoterol fumarate dihydrate from the actuator. DULERA also contains anhydrous alcohol as a cosolvent and oleic acid as a surfactant. DULERA should be primed before using and shaking well before each spray (See Page 20). 
Dulera® Drug label lack a specific disclosure on the HFA 152a/R-152a or its amounts. These are disclosed and known in the art as shown by Corr et al and evidenced by DAIKIN HFC-152a product information or UNFCCC (Global Warming Potentials).  

Corr et al teach a pharmaceutical composition comprising a drug, 1 ,1-difluoroethane (R-152a) propellant and ethanol that is suitable for delivering the drug, especially from a pressurised aerosol container using a metered dose inhaler (MDI).  The drug formulation will comprise a propellant, in which the drug is dissolved, suspended or dispersed, and may contain other materials such as co- solvents, surfactants and preservatives (See Page 1, lines 1-3 and 18-20). 
Corr et al disclose that there is a need for a MDI aerosol formulation that has a reduced GWP in comparison with R-134a and R-227ea, that has acceptable flammability and toxicity performance and which forms stable suspensions or solutions with a range of pharmaceutical actives and with reduced irritancy (See page 3, line 33-34 to page 4, line 2).
Thus, Corr et al disclose the use of a propellant consisting essentially of and preferably consisting entirely of 1 ,1- difluoroethane (R-152a) in a pharmaceutical 
It is disclosed that “By the term "consists essentially of” we mean that at least 90 weight %, preferably at least 95 weight %, more preferably at least 98 weight % and especially at least 99 weight % of the propellant component is 1 ,1-difluoroethane 
(R-152a)” (See page 5, lines 13-18). 
Corr et al, in a preferred embodiment, provide a pharmaceutical solution for a medication delivery apparatus, especially a metered dose inhaler, which consists essentially of: (a) a liquefied propellant component consisting essentially of and preferably consisting entirely of 1 ,1-difluoroethane (R-152a); (b) ethanol; and (c) a drug component dissolved in the propellant/ethanol mixture consisting of at least one drug selected from the group consisting of beclomethasone, dipropionate (BDP) and fluticasone propionate (FP) (See page 7).

Evidences:
DAIKIN HFC-152a product information discloses that HFC-152a has a lower global warming potential compared to other fluorocarbons. With its physical properties resembling those of HFC-134a, is used as an environment-friendly substitute for HFC-134a as aerosol propellant. 

UNFCCC (Global Warming Potentials) provides a list of all gases with their global warming potential and atmospheric lifetime. The list shows that HFC-152a has an atmospheric lifetime of 1.5 years and a 20 years GWP of 460, while the same values are 14.6 and 3400 for HFC-134a and 36.5 and 4300 for HFC-227a. 

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Corr et al with that of Dulera Drug label and as evidenced by DAIKIN HFC-152a product information and/or UNFCCC (Global Warming Potentials) to arrive at the instant invention. It would have been obvious to do so because Dulera Drug label teach formulations comprising mometasone furoate and formoterol fumarate dihydrate, alcohol, oleic acid and HFA 227, dispensed from a metered dose inhaler for inhalation. Corr et al teach inhalation compositions or a metered dose inhaler comprising the said formulation comprising one or more drugs for inhalation, ethanol and a propellant. Corr et al disclose that 1,1-difluoroethane (HFA 152a) is a more suitable propellant than HFA-134 because it has lower GWP and is environmentally friendly choice for aerosolization of formulations. Corr et al also disclose that the propellant is consisting essentially of and preferably consisting entirely of 1,1- difluoroethane (R-152a). As such one of ordinary skill in the art having possession of the teachings of the references would have been motivated to have selected HFA-152 as the propellant for the Dulera Drug label’s formulations because it is recited by and highly recommended by Corr et al and also by DAIKIN HFC-152a product information and/or UNFCCC (Global Warming Potentials), with a reasonable expectation of success.  

While the references do not expressly disclose the level of impurity from degradation in storage, it is considered that the same formulations stored in the same device would have the same properties and characteristics. 
The references also do not expressly disclose the level of oxygen in the formulation. However references teach a sealed inhaler device and as such it is expected for the composition inside the sealed device to have very little, if any oxygen. 

Claims 1 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Dulera® Drug label in combination with Corr et al (WO 2012156711) and Sequeira et al (US 20100143269) as evidenced by DAIKIN HFC-152a product information or UNFCCC (Global Warming Potentials).  

Dulera® Drug label, Corr et al and DAIKIN HFC-152a product information or UNFCCC (Global Warming Potentials)’s disclosures are delineated above and incorporated herein. 

Dulera® Drug label discloses mometasone furoate and formoterol fumarate dihydrate inhalation aerosol for oral inhalation use. Discloses is an inhalation aerosol 
Corr et al teach an inhalable formulation wherein R-152a is disclosed as superior to other HFA propellants. 
Dulera® Drug label and Corr et al lack a disclosure on the settling time of the suspension. This is known in the art as taught by Sequeira et al. 

Sequeira et al teach a process for producing non-toxic formulations that are substantially free of CFC's that have improved stability and compatibility with the medicament and which are relatively easily manufactured (See [0009]).
Sequeira et al disclose a metered dose inhaler containing an aerosol suspension formulation for inhalation, said aerosol suspension formulation for inhalation comprising: an effective amount of mometasone furoate; an effective amount of formoterol fumarate; a dry powder surfactant; and 1,1,1,2,3,3,3,-heptafluoropropane (See [0010], [0013], [0015], [0023], [0026]). 
The said formulations may also comprise an excipient such as ethanol and a surfactant such as oleic acid (See [0029], [0030] and Examples 3-5).
It is further disclosed that the said formulation contains less than 0.1% of an epoxide degradation product of mometasone furoate (See [0014]) and [0066]). 
Sequeira et al disclose that a surfactant is frequently included in aerosol formulations, for purposes such as assisting with maintaining a stable suspension of the drug and lubricating the metering valve. The said formulation does not require a surfactant for maintenance of ready dispersability (such as by moderate agitation does not exhibit a tendency to settle or compact (See [0030]). 
The active ingredients may be put into the containers housing the formulation as follows: the container that houses the medication can be filled with medicine, ethanol and a surfactant in single or multiple steps, preferably in a single step. Similarly, the propellant or mixture of propellants may be added to the container in the same or in multiple steps (See [0033]).

It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Sequeira et al with that of    Dulera® Drug label, Corr et al and Compressed Air Dusters and Environmental Concerns or UNFCCC (Global Warming Potentials) to arrive at the instant invention. The combined references render the claims obvious because they teach the inhalable formulations comprising mometasone furoate and formoterol fumarate dihydrate and a suitable propellant being R-152a, oleic acid and an alcohol such as ethanol. Sequeira et al teach formulations comprising mometasone furoate and formoterol fumarate, ethanol, oleic acid and an HFA propellant for inhalation and wherein the said formulations are stable for months at a time and that the drugs form loose floccules in the propellant and does not exhibit a tendency to settle. 
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 

Claims 4, 6, 11, 13, 15, 20, 26, 31, 34-35, 37, 39, 42, 45 and 144 are rejected under 35 U.S.C. 103 as being unpatentable over Backstrom et al (6,932,962) and in view of Dulera® Drug label, Corr et al (WO 2012156711), Compressed Air Dusters and Environmental Concerns and/or UNFCCC (Global Warming Potentials). 

Backstrom et al teach hydrofluoroalkane (HFA) propellants for example 1,1,1,2-tetrafluoroethane (P134a), 1,1,1,2,3,3,3-heptafluoropropane (P227) and 1,1-difluoroethane (P152a) are today considered to be the most promising new propellants. Not only are they environmentally acceptable, but they also have low toxicity and vapor pressures suitable for use in aerosols (See col. 1, lines 40-46 and col. 2, lines 39-42).
Disclosed is a pharmaceutical aerosol formulation wherein the formulation comprises a propellant selected from the group consisting of 1,1,1,2-tetrafluoroethane (P134a), 1,1,1,2,3,3,3-heptafluoropropane (P227), or 1,1-difluoroethane (P152a). Also   disclosed and claimed is a metered dose inhaler comprising the formulation comprising 1,1-difluoroethane (P152a) (See claims 4 and 40).
The said formulations for inhalation may also comprise a surfactant selected from a C8 -C16 fatty acid or salt thereof, a bile salt, a phospholipid or an alkyl saccharide. In addition to medicament, propellant and surfactant, a small amount of ethanol (normally up to 5% but possibly up to 20%, by weight) may be included in the said formulations (See col. 2, lines 3-15 and 47-54).
mometasone and formoterol or a salt thereof (See col. 2, lines 54-67 and claims 12, 29 and 48). One disclosed salt of formoterol is fumarate (See Example 1). 
The active agents can be micronized and in a suspension form. Micronised active agents mixed with excipients and propellants are added to a plastic coated glass bottle and sealed with a metering valve (See at least Examples, 1-4 and claims 1 and 37-39). 
Backstrom et al do not anticipate the claimed composition but render the compositions obvious in view of the secondary references. Backstrom et al lack a specific disclosure on the oleic acid and the amount of the propellant. These are disclosed by Dulera® Drug label and Corr et al. 

Dulera® Drug label, Corr et al, Compressed Air Dusters and Environmental Concerns and UNFCCC (Global Warming Potentials)’s teaching are delineated above and incorporated herein. 
 
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Dulera® Drug label, Corr et al and Compressed Air Dusters and Environmental Concerns or UNFCCC (Global Warming Potentials) with Backstrom et al to arrive at the instant invention. It would have been obvious to have combined the references because Backstrom et al teach inhalable suspension formulations comprising active agents such as mometasone and formoterol or a salt or solvate thereof and wherein the propellant may be HFA 134a, 
           Furthermore, one of ordinary skill in the art would have been motived to have selected 1,1-difluoroethane (HFA 152a) as the suitable propellant in view of the disclosure in the prior art references including Compressed Air Dusters and Environmental Concerns or UNFCCC (Global Warming Potentials) where it is recorded that 1,1-difluoroethane (HFA 152a) has a significantly lower global warming potential than HFA 134 or HFA 227 and is an environment-friendly substitute in aerosol propellants. 
It also would have been obvious to one of ordinary skill in the art to have selected the disclosed salts of formoterol and mometasone as taught by Dulera® HFA for the formulations of Backstrom et al with a reasonable expectation of success as the said slats are disclosed as most common and effective. 
While the references do not expressly disclose the level of impurity from degradation in storage, it is considered that the same formulations stored in the same device would have the same properties and characteristics. 

The references also do not expressly disclose the level of oxygen in the formulation. However references teach a sealed inhaler device and as such it is expected for the composition inside the sealed device to have very little, if any oxygen. 

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Backstrom et al (6,932,962) and in view of Dulera® Drug label, Corr et al (WO 2012156711), Compressed Air Dusters and Environmental Concerns and/or UNFCCC (Global Warming Potentials) as applied to claim 1 above and in further view of Sequeira et al (US 20100143269). 

Backstrom et al, Dulera® Drug label, Corr et al, Compressed Air Dusters and Environmental Concerns and UNFCCC (Global Warming Potentials)’s disclosures are delineated above and incorporated herein. 
The references teach a composition comprising mometasone, R-152a, surfactant and ethanol. However they are silent with regard to the surfactant being oleic acid or lecithin and the particles not settling for 2 minutes.  These are known in the art as taught by Sequeira et al. 

Sequeira et al’s teaching are delineated above and incorporated herein.  
It would have been obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Sequeira et al with that of    Backstrom et al, Dulera® Drug label, Corr et al and Compressed Air Dusters and Environmental Concerns or UNFCCC (Global Warming Potentials) to arrive at the instant invention. The combined references render the claims obvious because they teach the inhalable formulations comprising mometasone and a suitable propellant being R-152a. Sequeira et al teach formulations comprising mometasone furoate and formoterol fumarate, ethanol, oleic acid and an HFA propellant for inhalation and wherein the said formulations are stable for months at a time and that the drugs form loose floccules in the propellant and does not exhibit a tendency to settle. 
In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 
                                         Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 4, 6, 11, 13, 15, 20, 26, 31, 34-35, 37, 39, 41-42, 45 and 144-145  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11, 13, 19-24 of copending Application No. 16/565,226 (US 20190388438) in view of Dulera® Drug label.
The obviousness Double Patenting rejection is appropriate because while the conflicting claims are not identical, they are not patentably distinct from the reference claims. The instant claims would have been obvious over the reference claims in view of Dulera® Drug label.  
Examined claims are drawn to a pharmaceutical composition comprising at least one mometasone compound, at least one formoterol compound, a surfactant and a propellant component comprising 1,1-difluoroethane (R-152a) and wherein the formulation is in a suspension form.  Depending claims recite adding ethanol or wherein the surfactant is oleic acid.    
Reference claims are drawn to a composition comprising at least a mometasone compound, formoterol fumarate dihydrate and a propellant comprising 1,1-difluoroethane (R-152a) and a surfactant. Further claims also add ethanol and a surfactant including oleic acid to the formulations. 
Specifically the difference is that the examined claims require mometasone and formoterol or any solvate thereof, while reference claims require mometasone and formoterol fumarate dihydrate. This however is obvious in view of Dulera® Drug label which teach inhalable formulations comprising mometasone and formoterol fumarate dihydrate oleic acid and a propellant. As such one of ordinary skill in the art would have .  
This is a provisional nonstatutory double patenting rejection.

Claims 4, 6, 11, 13, 15, 20, 26, 31, 34-35, 37, 39, 41-42, 45 and 144-145 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 5-8, 11, 16, 18, 20, 23-25, 32, 34, 37 and 72 of copending Application No. 15/781,045 (US 20190247339) in view of Dulera® Drug label.
The obviousness Double Patenting rejection is appropriate because while the conflicting claims are not identical, they are not patentably distinct from the reference claims. The instant claims would have been obvious over the reference claims in view of Dulera® Drug label.  
Examined claims are drawn to a pharmaceutical composition comprising at least one mometasone compound, at least one formoterol compound, a surfactant and a propellant component comprising 1,1-difluoroethane (R-152a) and wherein the formulation is in a suspension form.  Depending claims recite adding ethanol or wherein the surfactant is oleic acid.    
Reference claims are drawn to a pharmaceutical composition comprising at least one formoterol compound; at least one corticosteroid; a surfactant and a propellant component comprising 1,1-difluoroethane (R-152a). Depending claims recite that the corticosteroid may be mometasone and the surfactant may be PVP or PEG.    
 in view of Dulera® Drug label which teach inhalable formulations comprising mometasone and formoterol fumarate dihydrate oleic acid and a propellant. As such one of ordinary skill in the art would have been more than motivated to have selected suitable slats of active agents for inhalation as taught by the prior art with a reasonable expectation of success.  
This is a provisional nonstatutory double patenting rejection.

Claims 4, 6, 11, 13, 15, 20, 26, 31, 34-35, 37, 39, 41-42, 45 and 144-145 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8-15 of copending Application No. 16/565,217 (US 20200000826) in view of Dulera® Drug label.
The obviousness Double Patenting rejection is appropriate because while the conflicting claims are not identical, they are not patentably distinct from the reference claims. The instant claims would have been obvious over the reference claims in view of Dulera® Drug label.
Examined claims are drawn to a pharmaceutical composition comprising at least one mometasone compound, at least one formoterol compound, a surfactant and a propellant component comprising 1,1-difluoroethane (R-152a) and wherein the formulation is in a suspension form.  Depending claims recite adding ethanol or wherein the surfactant is oleic acid.    

Specifically the difference is that the reference claims do not recite formoterol fumarate dihydrate, while examined claims require mometasone and formoterol fumarate dihydrate. This however is obvious in view of Dulera® Drug label which teach inhalable formulations comprising mometasone and formoterol fumarate dehydrate, oleic acid and a propellant. As such one of ordinary skill in the art would have been more than motivated to have selected suitable slats of active agents for inhalation as taught by the prior art with a reasonable expectation of success.  
This is a provisional nonstatutory double patenting rejection.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Osborn et al (6,432,415).
Osborn et al teach bioadhesive formulations to deliver, for both local and systemic effects, a wide variety of drugs of varying degrees of solubility. These formulations can be gels or aerosols and comprise a solvent system comprising a volatile solvent and water, a solubilizing agent or a dispersing agent, or a mixture thereof, and a pharmaceutical (See abstract).
It is disclosed that there is an unexpected increase in solubility of Propellant 152a which is particularly advantageous for aerosol formulations comprising Propellant ethanol to dissolve the Propellant (See Col.8, lines 56-67 and col. 9, lines 1-10).  
In one aspect, the propellant is 1,1-difluoroethane also known as Propellant 152a, commercially available under the trade mark DymelRTM (See Col. 6, lines 27-34). 
Pharmaceutical active agents include steroidal anti-inflammatory agents and adrenergics, etc, (See Col. 12, line 32 to Col. 13, line 10).  

Finch et al (US 20140248357). 
Finch et al teach a composition for treatment of inflammatory respiratory disease by inhalation comprising a glitazone enantiomer (See abstract and [0018]). The said compositions may be used in combination with other drugs that are used in the treatment or suppression of the diseases or conditions for which present compounds are useful (See [0046]). Suitable therapeutic agents include beclomethasone dipropionate, fluticasone propionate, formoterol fumarate, mometsaone furoate, etc, (See [0047] and [0050]). 
Finch et al also disclose that for delivery by inhalation, the active compound is preferably in the form of microparticles. These may be prepared by a variety of techniques, including micronisation. Hence the average particle size is denoted as equivalent d50. For inhaled use a d50 of less than 10 microns, preferably less than 5 microns is desired (See [0053]). 
Finch et al state that the said composition may be prepared as a suspension for delivery from an aerosol in a liquid propellant, for example for use in a pressurised metered dose inhaler (PMDI). Propellants suitable for use in a PMDI are known to the skilled person, and include HFA-134a, HFA-227 (See [0054]). 
surface-active substances, preservatives, flavorings, fillers, etc, (See [0058]). 

Mueller-Walz (US 20070256685). 
Mueller-Walz teach a pharmaceutical aerosol formulation comprising formoterol fumarate di-hydrate in suspension, and a steroid in suspension, and a propellant, ethanol, and optionally a surfactant, wherein the formoterol fumarate di-hydrate has a water content of about 4.8 to 4.28% by weight (See abstract).
Mueller-Walz teach a pharmaceutical aerosol suspension formulation for use in a metered dose inhaler (MDI) comprising formoterol fumarate di-hydrate in suspension, and a steroid in suspension, a propellant and ethanol, wherein the formoterol fumarate di-hydrate is provided as suspended particles and wherein the formulation is capable of being dispensed from an MDI to provide a delivered dose of formoterol fumarate di-hydrate that has a variance of no more than +/-25%, of the mean delivered dose when the formulation is stored at, 25 ºC and 60% rh, more particularly 40 ºC and 75% rh for up to 6 months. The said particles that are capable of penetrating the deep lung, e.g. having a diameter of less than about 5.8, more preferably less than about 4.7 microns. The said delivered dose of formoterol fumarate di-hydrate with a fine particle fraction is from about 30 to 70% (See [0014]-[0016]). 
Steroids may be selected from the group consisting of mometasone furoate, fluticasone dipropionate, beclomethasone dipropionate, triamcinolone acetonide or flunisolide acetate (See [0033] and claim 7). 
Suitable propellants for use in metered-dose aerosols include 1,1,2,2-tetrafluoroethane (HFA 134), difluoroethane (HFA 152a), 1,1,1,2,3,3,3-heptafluoropropane (HFA 227) and the like (See [0040] and claim 32). 
 Ethanol is employed in the said formulations in anhydrous form. And is present in amounts of less than 2.5% by weight to about 1% by weight, e.g. 1 to 1.5% by weight, more particularly 1 to about 1.45% by weight (See [0045]). 
The said aerosol formulations can contain no, or substantially no surfactant, i.e. contain less than approximately 0.0001% by weight of surface-active agents. The said formulations can contain surface-active agents such as oleic acid, lecithin, etc, (See [0047]). 
A valve can then be crimped onto the vial, and a pre-mix of propellant and ethanol can be introduced through the valve under pressure. The vials may be filled with sufficient formulation to provide a plurality of dosages. The vials or canisters used to contain the said formulations may be of plastics, metal or glass construction (See [0050]-[0052]). 
Response to Arguments
Applicant's arguments filed 10/12/21 have been fully considered but they are not persuasive. 
necessitated modified grounds of rejections. Applicant’s arguments so far as they pertain to the maintained references and rejections are discussed below. 
Regarding the teaching of Backstrom et al, Applicant argues that Backstrom et al teach a specific classes of surfactants for their formulations and teach that other surfactants commonly used with prior art formulations are not necessarily suitable for the new generation of propellants. Regarding the combination of Backstrom and Sequeira Applicant argues that replacing “the “specific classes of surfactant” disclosed in the Backstrom formulation with surfactants as taught by the other references such as Sequeira, …. such a proposed modification would both defeat the purpose of the Backstrom invention and render the Backstrom inoperable” (See Remarks, pages 15-16). 
The above arguments are not persuasive. Backstrom et al teach inhalable formulations comprising an active agent including mometasone, formoterol, an HFA propellant, ethanol and a surfactant selected from the groups of compounds listed. Backstrom also states that “the surfactants commonly used with the CFC formulations are not necessarily suitable for use with the new generation of propellants”. (See Col. 1, lines 46-48). The new generation of propellants include HFA 227, HFA 134 and HFA 152a. 
Backstrom et al also disclose that the formulations may comprise other ingredients if desired, such as adjuvants, carriers, etc (See col. 3, lines 20-24). Furthermore, Backstrom et al disclose that “An acceptable suspension is characterized by one or more of slow settling or separation, ready re-dispersion, little flocculation, and absence of crystallisation or morphology changes, such that the dispersion is sufficiently 
Sequeira et al also teach inhalable formulations comprising corticosteroids including mometasone furoate, HFA propellants and suitable surfactants including oleic acid and polyethylene glycol and state that the formulations do not exhibit a tendency to settle. As such one of ordinary skill in the art having possession of both references would have easily recognized the similarities in their teachings and goals and would have combined the adjuvants of Sequeira et al with that of Bakstrom et al with a reasonable expectation of success. 
Applicant’s next argument is that Backstrom teach multiple active agents, combinations, propellants and mixtures. Applicant then argues that “Only by using hindsight and using the claimed invention as a roadmap to piece together various elements of the cited references, could the Examiner have selected in the way the Examiner proposed and allegedly arrived at the claimed invention” (See Remarks, pages 16-17). 
The argument is not persuasive because Backstrom et al teaching other active agents and other propellants for the disclosed inhalable formulations is not a teaching away. The fact is that Backstrom et al teach an embodiment wherein the formulations may comprise mometasone, HFA 152a, ethanol and surfactant. In other words, the claimed formulations were envisioned and disclosed by Backstrom et al. While Backsrtom et al do provide an embodiment wherein the propellant can be HFA 152a and can be the only propellant in the formulation, i.e. it will be present at 100% and thus meeting the limitations of the claim, we also rely on the teaching of Corr et al that teach the advantages of including HFA 152a as the propellant for the disclosed inhalable formulations and that the propellant can be present in at least 98% or 99%. Additionally, 
Applicant then argues that “Backstrom discloses an extremely large genus of formulations, including hundreds and thousands, if not more, of species. However, Backstrom does not provide any express or other teachings to select the specific propellant, surfactants and medicament out of numerous species” (See Remarks, page 17). 
Again, the argument is not found persuasive. Firstly, Backstrom et al do not disclose hundreds and thousands of medicaments and propellants. It is noted that contrary to Applicant’s recitation, Backstrom discloses one list of known and suitable active agents in one paragraph which include mometasone and formoterol. Mometasone and formoterol are also claimed as a preferred embodiment. Backstrom et al also name only 3 propellants, one of which is HFA 152a. Secondly, the prior art teaching more than claims cannot be an argument against the reference. Furthermore, the rejection is based on the obviousness criteria and is based on the combination of references. Backstrom teach 3 HFA propellants, Corr et al and Compressed Air Dusters and Environmental Concerns and/or UNFCCC (Global Warming Potentials) also disclose that 1,1-difluoroethane (HFA 152a) has a significantly lower global warming potential than other HFA propellants and provide more than sufficient motivation to one of ordinary skill in the art to select R-152a as the suitable propellant. 
4, 6, 11, 13, 15, 20, 26, 31, 34-35, 37, 39, 41-42, 45 and 144-145 are rejected. Claims 24, 28-29 are withdrawn. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   
                                                                                    /Mina Haghighatian/